Citation Nr: 1037891	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-37 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder 
manifested by hot skin and sweating (to include as due to an 
undiagnosed illness/environmental hazards of the Gulf War). 

3.  Entitlement to a compensable initial disability rating for 
right foot hallux valgus.

4.  Entitlement to a compensable initial disability rating for 
left foot hallux valgus.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1978 to June 1999.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from May 2008 and April 2010 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Huntington, West Virginia, and Roanoke, 
Virginia, that denied service connection for bilateral hearing 
loss and a skin disability, granted service connection for right 
foot hallux valgus and assigned an initial rating of 0 percent, 
effective December 7, 2007, granted service connection for left 
foot hallux valgus and assigned an initial rated 0 percent, 
effective February 11, 2008.  

In March 2010 the case was remanded for additional development.  
Pursuant to the Board's March 2010 remand instructions, in July 
2010 a Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  At 
the hearing the Veteran submitted additional evidence with a 
waiver of RO consideration.  The Veteran's claims file is now in 
the jurisdiction of the RO in Roanoke, Virginia.   

The matter of service connection for a psychiatric 
disability (raised in the Veteran's September 2008 
correspondence) was referred to the RO in the Board's 
March 2010 remand.  The evidence of record does not 
reflect that any action was taken regarding this referred 
claim.  As it does not appear this issue has been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over it, and it is 
once again referred to the AOJ for appropriate action.  

The Board notes as a preliminary matter that at the time of the 
Travel Board hearing the Veteran had filed a notice of 
disagreement (NOD) to April 2010 rating decision assignment of 
noncompensable (0 percent) initial disability for the left and 
right foot hallux valgus.  The hearing was held on all matters 
listed on the preceding page.  A statement of the case on these 
initial rating issues was sent to the Veteran on August 11, 2010.  
On August 25, 2010, VA received the Veteran's substantive appeal 
to these initial ratings.

The issues of service connection for bilateral hearing 
loss and service connection for a skin disorder are 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  During the entire initial appeal period the Veteran's left 
foot hallux valgus has been manifested by pain, weakness, and 
complete limitation of active motion of the metatarsophalangeal 
joint of the left great toe.  

2.  During the entire initial rating appeal period the Veteran's 
right foot hallux valgus has been manifested by pain, weakness, 
and complete limitation of active motion of the 
metatarsophalangeal joint of the right great toe.  


CONCLUSIONS OF LAW

1.  For the initial rating period from February 11, 2008, a 10 
percent rating for left foot hallux valgus is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 
4.7, 4.71a, Diagnostic Code (Code) 5280 (2009).  

2.  For the initial rating period from December 7, 2007, a 10 
percent rating for right foot hallux valgus is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 
4.7, 4.71a, Code 5280 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claims.  Inasmuch as the benefits sought are being 
granted, there is no reason to belabor the impact of the VCAA on 
these matters; any notice defect or duty to assist omission is 
harmless.  

Initial Ratings for Hallux Valgus

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Hence, the Board will summarize the relevant evidence as 
appropriate and the analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Generally, the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's lay statements may serve to support a claim by 
supporting the presence of disability, or symptoms of disability 
that are susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In a claim for an increased rating, "staged" ratings may be 
warranted if the claims involve the initial ratings assigned with 
grants of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).   

The service-connected left and right foot hallux valgus have been 
initially rated 0 percent disabling under Diagnostic Code 5280.  
Under Diagnostic Code 5280, unilateral hallux valgus is to be 
rated as 10 percent disabling (the schedular maximum), if 
operated upon with resection of metatarsal head, or if severe, 
and equivalent to amputation of the great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  As such, the Board will first 
consider whether the Veteran meets the criteria for the next 
higher and maximum (10 percent) schedular rating.   

On February 2008 examination (on behalf of VA) the Veteran 
reported being diagnosed with a right foot condition since 1990 
and that he had pain on the top of his foot (traveling to the 
bottom), occurring three times per week and lasting two hours.  
The pain was characterized by aching and cramping, rated at 8 out 
of 10, relieved by rest and medication.  The Veteran reported he 
could function with medication and that he had foot pain at rest 
and that on standing and walking he had weakness.  He reported 
two weeks of physical therapy.  Examination of the feet did not 
reveal any signs of abnormal weight bearing or breakdown, 
callosities, or any unusual shoe pattern.  The Veteran did not 
require an assistive device for ambulation.  Examination of the 
right foot revealed painful motion without edema, disturbed 
circulation, weakness, atrophy, or tenderness.  There was no 
active motion in the metatarsophalangeal joint of the right great 
toe.  Examination of the left foot revealed no tenderness, 
painful motion, weakness, edema, atrophy, or disturbed 
circulation.  There was no active motion in the 
metatarsophalangeal joint of the left great toe.  The Veteran's 
gait was within normal limits.  The examiner noted that hallux 
valgus was present bilaterally with slight angulation and without 
resection of the metatarsal heads.  He noted that the Veteran did 
not have any limitation with standing and walking and that he did 
not require any support with his shoes.  Diagnostic study 
revealed a right foot inferior calcaneal spur.  The diagnosis was 
right foot calcaneal spur with visible hallux valgus and left 
foot hallux valgus.    

A June 2010 private treatment record notes that the Veteran 
presented for a "foot pain check up" and reported stiffness and 
bone pain in the feet.  He had tenderness on palpation and motion 
limited by pain of the bilateral feet.  There was no erythema, 
abnormal warmth, or hallux valgus bilaterally.  

In his July 2010 Travel Board hearing testimony, the Veteran 
stated that he had pain in the center of his feet and that they 
would "get real tense."   He described a hardness of the feet 
with pulsating pain and swelling.  He described weakness of the 
feet and sharp shooting pain brought on by walking.  

As an initial matter, the Board notes that a July 2010 private 
outpatient treatment record noted "no hallux valgus" 
bilaterally.  The Board finds this evidence not to be dispositive 
and to be of less probative value than the other evidence of 
record.  Notably, February 2008 examination report provided 
diagnoses of left and right foot hallux valgus confirmed by the 
objective factor of a visible foot condition.  In contrast to the 
July 2010 treatment when other disabilities were treated, this 
examination was in depth (solely dedicated to the feet) and was 
conducted by an examiner with specialty in foot disabilities.  
Accordingly, the Board finds the diagnoses on the February 2008 
examination to be more probative and congruent with the Veteran's 
symptomatology that has been both clinically demonstrated and 
testified to by the Veteran.  The Board will proceed with rating 
the disabilities at issue.   

Having reviewed the foregoing, and resolving reasonable doubt in 
the Veteran's favor, the Board concludes that the assignment of 
schedular maximum 10 percent ratings for the service-connected 
left and right foot hallux valgus is warranted, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5280, because the Veteran's 
disabilities more nearly approximate severe hallux valgus that is 
equivalent to amputation of the great toes.  The Board will 
assign these higher initial disability ratings from December 7, 
2007 (right foot) and February 11, 2008 (left foot), that is, for 
the entire periods of initial rating claims on appeal.   

The basis for the conclusions above includes review of the 
Veteran's testimony and description of pain and other symptoms, 
private treatment records, and the clinical findings from the VA 
examination.  The Veteran's testimony and clinical evidence of 
record reveals that his bilateral hallux valgus has been 
manifested by stiffness, pulsating/shooting pain and bone pain, 
tenderness on palpation, tenseness/hardness, swelling, and motion 
limited by pain.  Notably, the Veteran is competent to testify as 
to lay-observable disability symptoms.  See Davidson, 581 F.3d at 
1313.  The Board finds the Veteran's testimony and descriptions 
of symptomatology to be credible and competent, as well as 
congruent with clinical findings.  

On February 2008 examination the examiner noted that there was no 
active motion in the metatarsophalangeal joint of the left and 
right great toe.  The Board finds that the functional impairment 
associated with complete loss of active motion of the 
metatarsophalangeal joints of the great toes in conjunction with 
the symptomatology of pain and weakness described by the Veteran 
(and documented in the medical evidence of record) is equivalent 
to amputation of the great toes and more nearly approximates 
severe hallux valgus.  Accordingly, schedular maximum 10 percent 
ratings (but no higher) are warranted for the entire initial 
rating periods on appeal for left and right foot hallux valgus 
under provisions of the VA rating schedule.  The Board assigns 
these initial disability ratings as of December 7, 2007 (right 
foot) and February 11, 2008 (left foot), the dates of receipt of 
claim for service connection, and dates the rating decision 
assigned following the grants of service connection.  

The basis for higher initial ratings having been set forth above.  
The Board finds that no higher evaluation is warranted at any 
time during the initial rating appeal period.  Under Diagnostic 
Code 5280 criteria, a 10 percent rating is the schedular maximum 
provided for these disabilities.  38 C.F.R. § 4.71a.  

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to left and right foot hallux valgus that are not 
encompassed by the ratings assigned.  Specifically, the Veteran's 
functional impairment/ symptomatology of pain, weakness, and 
complete limitation of motion of the great toes is encompassed 
(as a near approximation) by the schedular rating criteria.  See 
38 C.F.R. § 4.71a, Code 5280.  Therefore, the Board finds that 
the schedular criteria are not inadequate to rate the Veteran's 
service-connected hallux valgus disabilities.  Accordingly, 
referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has not alleged (nor does the record 
suggest) unemployability due to his service-connected left and 
right foot hallux valgus, the matter of entitlement to a total 
rating based on individual unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

An initial disability rating of 10 percent (but no higher) for 
the service-connected left foot hallux valgus, from February 11, 
2008, is granted.   

An initial disability rating of 10 percent (but no higher) for 
the service-connected right foot hallux valgus, from December 7, 
2007, is granted.   


REMAND

Regarding claims for service connection for bilateral hearing 
loss and a skin disorder, while the notice provisions of the VCAA 
appear to be satisfied, the Board finds that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159 (2009).   

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
(B) establishes that the Veteran suffered an event, injury, or 
disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
With respect to the factor of associating the disability or 
symptoms with the established event, injury, or disease in 
service, the Court has stated that this element is a "low 
threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006). 

	Service Connection for Bilateral Hearing Loss

An April 2008 examination report (on behalf of VA) reflects that 
the Veteran's hearing was within normal limits bilaterally.  A 
May 2008 rating decision denied service connection for bilateral 
hearing loss, finding that the hearing loss was not severe enough 
to constitute a current hearing loss disability under VA 
regulatory requirements at 38 C.F.R. § 3.385 (2009).  

The May 2008 rating decision also granted service connection for 
tinnitus, effective April 2, 2008.  In granting service 
connection for tinnitus, the Veteran's exposure to noise trauma 
in service has been recognized by VA.  

In the July 2010 Board personal hearing, the Veteran testified 
that his hearing loss has "gotten worse."  The presence of a 
current disability is a threshold matter in any claim seeking 
service connection; noise exposure has been recognized; and the 
Veteran testified that his hearing loss had increased in severity 
since his last examination.  The evidence of record indicates 
that the Veteran may have a current disability associated with 
his active service, and the low threshold of McLendon is met.  
Accordingly, another VA audiology examination is warranted to 
determine whether the Veteran has a current hearing loss 
"disability" by VA standards (38 C.F.R. § 3.385) that is 
etiologically related to his active service.   

	Service Connection for a Skin Disorder 

The Veteran served in Southwest Asia from October 1990 to April 
1991 and is a Persian Gulf veteran under 38 C.F.R. § 3.317(d) 
(2009).  Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1) (2009).  A "qualifying chronic disability" includes 
an undiagnosed illness and medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs or 
symptoms such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome. Signs or symptoms which may be 
manifestations of undiagnosed illness include gastrointestinal 
signs or symptoms and signs or symptoms involving the skin.  
38 C.F.R. § 3.317(a)(2), (b).  

In this case, the Veteran alleges that he suffers from an 
undiagnosed illness manifested by hot skin and sweating as a 
result of environmental hazards of the Gulf War.  Notably, a 
March 2001 VA outpatient treatment record notes that the Veteran 
complained of increased sweating.  In a February 2009 E-mail the 
Veteran stated "[m]y skin gets hotter than normal and I sweat 
like crazy."  The medical evidence of record does not provide a 
known diagnosis for the Veteran's sweating disorder and related 
symptomatology.  Lay statements of record from soldiers the 
Veteran served with allege that they and the Veteran were exposed 
to environmental hazards during the Gulf War.  The evidence of 
record indicates that the Veteran may have symptoms of a current 
disability that may be associated with his active service, and 
the low threshold of McLendon is met.  Accordingly, a VA 
examination is warranted to determine whether the Veteran has a 
current disability manifested by hot skin and sweating, including 
the question of whether such symptoms are etiologically related 
to active service.

Accordingly, the issues of service connection for bilateral 
hearing loss and service connection for a skin disorder are 
REMANDED for the following action:

1.	The RO/AMC should arrange for a VA 
audiological examination of the Veteran 
(with audiometric studies) to confirm 
whether he has a hearing loss disability 
by VA standards and to determine the 
likely etiology of such disability.  After 
review of the relevant evidence, history, 
and examination of the Veteran, the 
examiner should offer an opinion as to 
whether current bilateral hearing loss is 
at least as likely as not (a 50 percent or 
greater probability) related to loud noise 
exposure in service.  The examiner should 
explain the rationale for all opinions.

2.	The RO/AMC should arrange for a VA skin 
disorders examination to determine the 
nature and etiology of any diagnosed skin 
disability.  All necessary diagnostic 
tests, if any, should be completed. The 
relevant documents in the claims file 
should be provided to the examiner for 
review.

The examiner is to opine as to whether the 
Veteran's complaints of hot skin and 
sweating are attributable to a known 
clinical diagnosis, or are attributable to 
a disease process other than a known 
clinical diagnosis.  
      A) If the Veteran's hot skin and 
sweating complaints are attributable to a 
known clinical diagnosis, the examiner 
should render an opinion as to whether 
such disability is at least as likely as 
not (a 50 percent or greater probability) 
related to active service.  
      B) If the examiner cannot identify a 
known disease or disability which causes 
these symptoms, the examiner should so 
state.

The examiner should provide a rationale 
for all opinions.

3.	The RO/AMC should then re-adjudicate the 
claims for service connection for 
bilateral hearing loss and service 
connection for a skin disorder.  If any 
issue remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the Veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised that when 
a claimant, without good cause, fails to report for a VA 
examination scheduled in conjunction with a reopened claim for a 
benefit which was previously disallowed, the claim will be 
denied.  Likewise, when a claimant fails to report without good 
cause in conjunction with an original claim, the claim will be 
rated based on the evidence of record.  38 C.F.R. § 3.655 (2009).    

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


